Citation Nr: 0600267	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  96-37 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain prior to July 26, 2005, and in excess of 
40 percent since July 26, 2005.  



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to May 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 decision rendered by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for chronic low back pain.  An initial 10 percent 
disability evaluation was assigned.  The veteran disagreed 
with the initial disability rating assigned.  

During the pendency of the appeal, in October 2002, the RO 
assigned a 20 percent disability evaluation for the low back 
disability.  The evaluation was effective as of the effective 
date for the grant of service connection.  In August 2005, 
the RO assigned a 40 percent evaluation for the low back 
condition.  That disability evaluation was effective as of 
July 26, 2005.  However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected low back 
disability, the Board has characterized this issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

Finally, it should be noted that the veteran was scheduled to 
attend but failed to appear at a hearing at the RO before a 
Veterans Law Judge in November 2005.  The veteran has not 
requested that the hearing be rescheduled or otherwise 
suggested that there was good cause in his failure to report.  
Rather, in a statement received in July 2005 and a Report of 
Contact with the RO in August 2005, the veteran requested 
that his claims folder be forwarded to the Board for 
immediate review.  


FINDINGS OF FACT

1.  For the period prior to July 26, 2005, the veteran's 
lumbosacral spine disability is characterized by pain with 
limitation of motion.  Flexion was generally limited between 
50 and 80 degrees and extension was limited to 10 to 20 
degrees.  Severe lumbosacral strain was not demonstrated.  

2.  As of July 26, 2005, the veteran's lumbosacral spine 
disability is productive of pain, limited motion, weakness, 
and flare-ups during damp weather.  There was no evidence, 
however, of ankylosis or associated neurologic abnormalities.  


CONCLUSIONS OF LAW

1.  Prior to July 26, 2005, the criteria for an initial 
disability rating greater than 20 percent for the service-
connected low back pain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003), 5237 (effective on September 26, 2003).  

2.  On or after July 26, 2005, the criteria for a disability 
rating greater than 40 percent for the service-connected low 
back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5295 (effective prior to September 26, 2003), 5237 
(effective on September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an August 2004 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that his service-connected low back 
disability had worsened in severity.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment for his back 
disability through the VA medical center.  The RO has 
obtained the veteran's VA outpatient treatment records.  
Moreover, the veteran was afforded VA examinations as noted 
below.  The RO made numerous attempts to obtain the veteran's 
Social Security disability evaluation records.  
Unfortunately, they were unable to obtain the records.  The 
RO notified the veteran of its inability to obtain the 
records.  The Board notes, that some of the records have been 
submitted by the veteran.  The Board finds that remanding the 
matter to conduct an additional search for the records would 
be futile and would cause unsubstantiated delay in the timely 
adjudication of the veteran's claim.  

Finally, the veteran was afforded an opportunity to testify 
before the undersigned at hearing.  He failed to report to 
the scheduled hearing.  The veteran stated in July and August 
2005 that he had no additional evidence to submit and 
requested that his case be forwarded to the Board for review.  
The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

In September 1994, the veteran claimed entitlement to service 
connection for residuals of a back injury.  He submitted 
private treatment records from Montefiore Medical Center.  
Those record note a history of injury to the low back during 
service; noting that the veteran fell in a rabbit hole in 
Germany in 1981.  The diagnostic impression was lumbar disc 
disease with sciatica.  A CT scan revealed degenerative joint 
disease of the lumbar spine at L5-S1 with discogenic disease.  
The examiner related the current condition to the injury 
during service.  

The veteran underwent a VA examination in April 1996.  
Therein, he complained of mild low back pain for the past 
five years, but severe pain for the past two months.  A 
physical examination revealed tenderness at L4, S1.  He could 
flex the back to 80 degrees, perform backward extension to 20 
degrees, left lateral rotation to 44 degrees, and right 
lateral rotation to 34 degrees.  The examiner noted that 
there was objective evidence of pain at the end-range of 
motion.  There was no neurological involvement.  The 
diagnosis was chronic low back pain.  

An August 1996 x-ray examination of the lumbosacral spine was 
essentially normal.  

The veteran underwent a private EMG examination in February 
1997.  The EMG report noted a mildly late tibial F-wave 
response.  The significance was uncertain.   However, the 
examiner speculated that it might indicate very mild 
lumbosacral radicular dysfunction.  

In a February 1997 letter, the veteran's private physician 
opined that the veteran's low back pain was due to facet 
arthritis.  As he was no longer to be employed as a school 
bus driver, he opined that his disability evaluation should 
be increased.  

The veteran underwent another VA examination in December 
1997.  Therein, he reported that he took Tylenol for back 
pain relief.  He also reported occasional numbness in the 
left and right lower extremities.  He could not sit for more 
than three hours.  Upon physical examination, there was 
tenderness at L5-S1 and paralumbar muscle spasms.  He could 
flex to 50 degrees, extend to 10 degrees, left rotate to 22 
and right rotate to 24 degrees.  Pain and stiffness started 
at 50 degrees of flexion and 10 degrees of extension.  There 
were no neurological deficits noted.  The diagnoses were 
chronic low back pain, mild disc degeneration at L3 to S1 and 
unilateral sacralization.  The examiner noted that the 
veteran's flexion and extension had worsened since the 
previous examination.  

A letter from the veteran's private physician, dated in 
December 1997, indicated that he was getting partial pain 
relief due to his antidepressants.  He continued to require 
regular, monthly treatment.  

A Social Security Medical Assessment, dated in July 1998, 
indicated that the veteran had L5-S1 facet arthritis that 
caused pain with prolonged sitting, and interfered with his 
employment as a bus driver.  

The veteran underwent a VA neurological examination in August 
1999.  A cranial nerve examination and motor examination were 
both normal.  There was paraspinal tenderness in the 
lumbosacral region.  There was also positive straight leg 
raising bilaterally while in the seated position.  An EMG/MCV 
test revealed no evidence of lumbosacral radiculopathy.  
There was electrical evidence of sensory neuropathy.  The 
impression was mild degenerative disease of the lumbosacral 
region.  

During a July 2001 VA examination, the veteran reported to 
receiving recent chiropractric treatment following an 
automobile accident.  He complained of constant low back 
pain.  He took Tylenol for pain.  He stated that the 
condition was not subject to flare-ups.  He was no longer 
driving a truck and was seeking alternate job training.  He 
could flex his back to 82 degrees, extend to 24 degrees, left 
lateral flexion to 36 degrees, right lateral flexion to 30 
degrees, turn left to 20 degrees and turn right to 26 
degrees.  There was pain at the end-stage of range of motion.  
There was objective evidence of pain on motion.  He had mild 
spasm, but no weakness.  There were no neurological 
abnormalities.  The diagnoses were lumbar strain, mild disc 
bulge at L4, L5, and S1, mild degenerative changes at the 
left sacroiliac joint and chronic low back mechanical pain.  

The examiner opined that the condition had not changed since 
the last examination in 1997, other than mild exacerbation of 
musculo tendonous dysfunction due to a recent automobile 
accident.  

In January 2003, the veteran underwent another VA 
examination.  At such time, he was able to walk for about two 
blocks without the aid of a cane.  He could forward bend to 
80 degrees, extend to 20 degrees, left lateral rotate to 28 
degrees, and right lateral rotate to 34 degrees.  During 
movements, he had pain in the right side of the paralumbar 
area and end extremes of range of motion.  Motion was not 
limited by weakness of fatigue.  There was muscle spasm and 
tenderness in the L4-S1 region.  There were no neurological 
abnormalities.  A sensory examination was normal.  

The examiner initially noted that the veteran received bed 
rest sometimes due to flare-up of back pain.  However, in an 
addendum, dated in March 2003, he clarified that a review of 
the veteran's claims file did not reveal evidence of any 
incapacitating episodes within the preceding 12 month period.  

VA outpatient treatment records in 2004 reflect that the 
veteran's low back pain was treated with 800-milligram 
Motrin.  

Finally, in July 2005, the veteran underwent another VA 
examination.  The examination was conducted by the same 
physician who had performed VA examinations in April 1996, 
December 1997, August 1999, July 2001, and January 2003.  
Therein, the veteran reported that his low back condition was 
subject to flare-up during damp weather.  During flare-up, 
his pain increased to 4 out of 10 and resulted in restricted 
motion.  He also complained of intermittent numbness in his 
right thigh.  He was able to walk without the use of a crutch 
or cane.  His gait was steady.  He was able to conduct 
activities of daily living, and was employed as a vendor.  

Upon physical examination, he could perform flexion of the 
thoracolumbar spine to 50 degrees, extension to 30 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
lateral rotation to 24 degrees.  Repeated motion caused an 
additional loss of 15 degrees of motion and increased pain.  
There was also a mild increase in lack of endurance.  There 
was objective evidence of pain on motion, mild muscle spasm, 
and tenderness.  A neurological examination was essentially 
normal.  There was no intervertebral disc disorder.  There 
was no history of radiation to the lower extremity or bed 
rest.  An x-ray of the lumbosacral spine was normal.  

The diagnoses were lumbosacral strain; mild degenerative disc 
disease at L4-L5, and L5-S1; congenital sacralization of L5 
vertebra; and chronic, mechanical low back pain.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

In this matter, the RO assigned a 20 percent rating, 
effective March 26, 1996, and a 40 percent rating, effective 
since July 26, 2005.  Hence, the Board will evaluate whether 
a higher rating is warranted for each period.  

The veteran's low back disability was formerly rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5295, pertaining to a 
disability characterized by a lumbosacral strains.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.  (Former Diagnostic 
Code 5295, pertaining to lumbosacral strain, is now 
Diagnostic Code 5237).

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  VAOPGCPREC 3-2000.  

The RO already has considered the severity of the veteran's 
low back disability under both the former and revised 
criteria, so he is not prejudiced by the Board doing the same 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under the rating criteria in effect prior to September 23, 
2002, a 0 percent evaluation was warranted for a lumbosacral 
strain with slight subjective symptoms only; a 10 percent 
evaluation was warranted for a lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation is 
warranted when the disability is productive of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position; a 40 percent rating under 
this code requires that the disability be productive of 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space or some of the above 
with abnormal mobility on forced motion.  

Under the revised rating criteria, 38 C.F.R. § 4.71a, (as in 
effect September 26, 2003), Diagnostic Code 5237 (lumbosacral 
strain), Diagnostic Code 5242 (degenerative arthritis of the 
spine) (see also Diagnostic Code 5003), and Diagnostic Code 
5243 (intervertebral disc syndrome) are all rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  

The General Rating Formula provides that an evaluation of 20 
percent is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a 100 percent evaluation is 
warranted for a disability manifested by unfavorable 
ankylosis of the entire spine.  

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

The Board has initially reviewed whether the veteran's low 
back disability warrants an initial evaluation in excess of 
20 percent for the period prior to July 26, 2005.  During 
this period, the veteran's low back disability was manifested 
by limited back motion, pain upon extremes of motion, and 
upon sitting for extended periods of time.  Flexion of the 
lumbosacral spine ranged from 50 to 82 degrees, and extension 
ranged from 10 to 24 degrees.  Objectively, the disability 
was shown to result in mild lumbar spasms.  The disability 
did not result in neurological impairment.  While the veteran 
had a significant back disability, the disability does not 
nearly approximate the criteria for a 40 percent evaluation 
under the rating criteria in effect prior to September 23, 
2002.  In this respect, there is not competent evidence that 
the condition resulted in a severe lumbosacral strain.  There 
was no listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, or loss of lateral motion.  In 
sum, the criteria for a 40 percent evaluation under former 
Diagnostic Code 5295 are not met.  

As it pertains to the revised rating criteria, the veteran's 
thoracolumbar range of motion was not limited to 30 degrees 
or less.  As noted, he was generally able to flex from 50 to 
82 degrees and with no evidence of favorable ankylosis of the 
entire spine.  As such, an evaluation greater than 20 percent 
is not warranted under the revised rating criteria.  

For the period on and after July 26, 2005, the RO has 
assigned a 40 percent disability evaluation for the service-
connected low back condition.  The Board has carefully 
considered whether an evaluation in excess of 40 percent is 
warranted.  The evidence reflects that the disability 
continued to be characterized by limited range of motion and 
pain.  There was also evidence of lack of endurance and 
flare-up during damp weather.  

Under the former 38 C.F.R. § 4.71a, Diagnostic Code 5295, 40 
percent was the maximum schedular evaluation.  Thus, no 
higher rating is possible under such Diagnostic Code.  A 
higher rating is possible under Diagnostic Code 5289, 5286 or 
5285.  However, those Diagnostic Codes are premised upon 
findings of ankylosis of the spine.  Ankylosis is stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint.  Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996).  In this matter, while the 
veteran has limitation of motion of the lumbar spine, there 
is no evidence to suggest that his lumbosacral spine results 
in ankylosis.  As such, a rating in excess of 40 percent is 
not warranted under former Diagnostic Codes 5289, 5286, or 
5285.  

Additionally, the Board has considered whether a higher 
rating is warranted under Diagnostic Code 5293.  However, 
such Diagnostic Code is premised upon a finding of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy or other neurologic 
symptoms.  In this matter, the VA examiner in 2005 noted that 
the disability was not manifested by intervertebral disc 
syndrome.  Hence, a higher rating is not warranted under 
Diagnostic Code 5293.  

An evaluation in excess of 40 percent is also not warranted 
when evaluating the disability under the revised rating 
criteria.  As noted above, the 50 percent rating contemplates 
unfavorable ankylosis of the entire thoracolumbar spine.  
While the veteran has limited back motion, there is no 
competent evidence that the condition results in ankylosis.  
As such, a rating greater than 40 percent is not warranted 
under the revised rating criteria.  

In addition, the evidence does not show that the veteran's 
low back disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).

Accordingly, the Board finds that prior to July 26, 2005, a 
rating greater than 20 percent is not warranted, and on and 
after July 26, 2005, a rating greater than 40 percent is not 
warranted.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Prior to July 26, 2005, an initial evaluation greater than 20 
percent for service-connected low back pain is denied.  

On and after July 26, 2005, an evaluation greater than 40 
percent for service-connected low back pain is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


